Citation Nr: 0106559	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-04 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than February 17, 
1998 for entitlement to service connection for small cell 
cancer of the right lung secondary to herbicide exposure and 
small cell cancer of the brain, for accrued benefits 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to May 
1947, from October 1947 to July 1948, from July 1950 to May 
1965, and from September 1965 to July 1968.  The veteran died 
on May [redacted], 1998, at the age of 69, from metastatic lung 
carcinoma to the brain due to small cell lung carcinoma.  The 
appellant is the veteran's spouse.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The appellant was notified that she was not entitled to 
accrued benefits in a letter from the RO dated in July 1998.  
The denial of entitlement to accrued was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

In the appellant's substantive appeal, received in February 
2000, she argues that she should prevail in her appeal for an 
earlier effective date because of it's similarity to the 
Court's holding in Hix v. West, 12 Vet. App. 138 (1999).  The 
Board notes that the Court's decision in Hix regarded an 
appellant's entitlement to enhanced Dependency and Indemnity 
Compensation (DIC) benefits pursuant to 38 U.S.C.A. 
§ 1311(a)(2) (West 1991 & Supp. 2000) based upon the deceased 
veteran's entitlement to a total disability rating for 8 
years prior to his death.  The issue currently before the 
Board does not include entitlement to enhanced DIC benefits, 
and this issue has not been addressed by the agency of 
original jurisdiction.  It would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  The Board refers 
the issue of entitlement to enhanced DIC under § 1311(a)(2) 
to the RO for appropriate action.

FINDINGS OF FACT

1.  The veteran submitted a claim for service connection for 
lung cancer on February 17, 1998.

2.  By a rating decision dated May 8, 1998, the RO granted 
service connection for small cell cancer of the right lung 
secondary to herbicide exposure and small cell cancer of the 
brain secondary to the lung cancer, effective from February 
17, 1998.

3.  The veteran died on May [redacted], 1998, at the age of 69, from 
metastatic lung carcinoma to the brain due to small cell lung 
carcinoma.

4.  The veteran did not have a claim pending at the time of 
his death for an earlier effective date for the award of 
service connection for small cell cancer of the right lung 
secondary to herbicide exposure and small cell cancer of the 
brain secondary to the lung cancer.

CONCLUSION OF LAW

The appellant's claim for an effective date earlier than 
February 17, 1998, for the grant of service connection for 
small cell cancer of the right lung secondary to herbicide 
exposure and small cell cancer of the brain secondary to the 
lung cancer, for accrued benefits purposes, lacks legal 
merit.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (1998); Jones v. West, 136 F. 3d 1296 (Fed. 
Cir. 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to accrued benefits.  In 
essence, she seeks, on an accrued basis, an earlier effective 
date for service connection for small cell cancer of the 
right lung secondary to herbicide exposure and small cell 
cancer of the brain secondary to the lung cancer.  The claim 
for entitlement to accrued benefits is based upon her 
contention that the veteran should have been awarded an 
earlier effective date for service connection because he was 
ill with cancer for several years prior to his February 1998 
claim for VA benefits.

The appellant seeks an earlier effective date for benefits 
that were awarded to her husband, the veteran.  Her claim can 
be viable only if the benefits she seeks are considered to 
have accrued to the veteran during his lifetime  and "were 
'due and unpaid' to the veteran at the time of his death." 
Zevalkink v. Brown, 102 F.3d 1236, 1241 (Fed. Cir. 1996), 
aff'g 6 Vet. App. 483 (1994); see also 38 U.S.C.A. § 5121 
(West 1991).  Without the veteran having a claim pending at 
time of death, the surviving spouse has no claim upon which 
to base her derivative claim for accrued benefits. Jones v. 
West, 136 F.3d 1296, 1300 (Fed. Cir. 1998), reversing 8 Vet. 
App. 558 (1996).

The veteran submitted a claim for service connection for lung 
cancer on February 17, 1998.  By a rating decision dated May 
8, 1998, the RO granted service connection for small cell 
cancer of the right lung secondary to herbicide exposure and 
small cell cancer of the brain secondary to the lung cancer, 
effective from February 17, 1998.

The veteran had not appealed the effective date of that grant 
of service connection at the time of his death.  There was, 
therefore, no claim from which the appellant's claim for 
accrued benefits could derive. Id. The appellant, in effect, 
filed a claim for an earlier effective date for benefits that 
had been awarded to the veteran.  She does not have standing 
to file that claim. See Zevalkink, 102 F.3d at 1243-44.

In Sabonis v. Brown, 6 Vet.App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.


ORDER

The claim of entitlement to an effective date earlier than 
February 17, 1998 for entitlement to service connection for 
small cell cancer of the right lung secondary to herbicide 
exposure and small cell cancer of the brain, for accrued 
benefits purposes is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

